Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed March 20, 2018 in response to the Office Action of March 09, 2021 is acknowledged and has been entered. Claims 1 and 4-15 have been amended. Claims 2-3 have been canceled. Claims 1 and 4-15 are pending and under examination in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The objection to the specification (abstract) is now withdrawn in view of the amendment. 
The objections to claims 1-15a re now withdrawn in view of the claim amendment or claim cancellation.
The rejections to claims 1-15 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendment or claim cancellation.

The rejections to claims 6-14 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment. 
In view of the claim amendment, new grounds of rejection to claims 1 and 4-15 are now made under 35 U.S.C 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al., US 2012/0201421, hereinafter Hartmann, in view of Jansen et al., US 2006/0173264 A1, hereinafter Jansen.

Claim 1. Hartman teaches in FIGS.3 and 4 “a modular fluoro-navigation instrument” comprising: 
“a base (102) made of a substantially radiotransparent material” ([0054], FIG.3A and 4B: a clamp or other fixation portion 102; and FIG.5: the base 102 is not visible in the x-ray image 77), 
“the base (102) being configured to be secured to a patient's bone” ([0054]: the fixation portion 102 can be provided to fix any appropriate portion, such as a portion of the anatomy. As illustrated in FIGS. 1 and 2, the fiducial assembly 100 can be interconnected with a portion of a spine 108); and
“a tracker (150) attachable to the base (102)” (FIGS.4A and 4B; [0064]: the tracking device 150 can further include a peg or rod 154 that is operable to interconnect with the groove portion 122 of the base 102); wherein
“the modular fluoro-navigation instrument further comprises a registration phantom  (104)” ([0054]: the fiducial assembly 100 can include…an imageable fiducial body 104) – the imageable fiducial body is considered the “registration phantom” as claimed, 
“separate from the tracker (150)” (FIGS. 3A and 4B: the imageable fiducial body 104 and the tracking device 150 are separate elements of the fiducial assembly system 100) and comprising 
140a-140d)” ([0060]: the imageable body 104 can include one or more imageable sections or portions, such as…the imageable portions 140a-140d);
“the base (102) and the registration phantom (104) comprise respective fixation members (122 and 130) for reproducibly attaching the registration phantom to the base” ([0058]: the keyed walls 124 or the J-groove 122 can rotationally and axially hold a member relative to the fixation base; and [0059]: the imageable body 104 can be interconnected with the seat body 120 by including a connection portion that can define a key interaction portion or rod 130) – it is known in the field of art that a rod and groove securing means reproducibly attaches and detaches two components; 
“the tracker (150) comprises fixation element (154) cooperating with the fixations member (122) of the base (102) for reproducibly attaching the tracker to the base” ([0064]: the tracking device 150 can further include a peg or rod 154 that is operable to interconnect with the groove portion 122 of the base 102, as specifically illustrated in FIG.4A&4B) - it is known in the field of art that a peg/rod and groove securing means reproducibly attaches and detaches two components; and 
“the fixation element of the tracker (154), the fixation member of the registration phantom (130) and the fixation member  the base (122) are configured so as to provide a determined position for the tracker with respect to the base” ([0064]: the tracking device 150 can be connected with the fixation base 102 in a manner that is in a substantially similar or identical and/or known orientation and position relative to the base 102) and 
[0059]: either or both with the key slot 122 or the polygonal portion 124, allows for the imageable body 104 to be positioned relative to the fixation member 102 in a substantially repeatable and in a known configuration).

Hartmann does not teach that the determined position provided is at least two determined positions.
However, in an analogous optical tracking field of endeavor, Jansen teaches that the tracker is capable of being set to two different positions or switchable between two different positions, such that at least two positions are determined and provided ([0022]: the interactive tracking system 18 is typically an optical tracking system capable of tracking the real-time position and orientation of at least three detectable devices; [0016]: FIG.1: the lever 24 may move between a first position, as shown by P1, and a second position, as shown by P2; and [0020]: As the tool S and all detectable spheres thereon are tracked for position and orientation, a move of the detectable sphere 22 from position P1 to position P2 will modify the optical pattern and this will be detected by the interactive tracking system).
The optical tracking system of Hartmann attaches to a base component (FIG.4B, 150 on 102). The optical tracking system of Jansen attaches to a tool (FIG.1, No.10 on S). Both Hartmann and Jansen teach optical tracking system that tracks the position of the component that it attaches to (Hartmann, [0064] and Jansen, [0008]). Hence, when Hartmann and Jansen are combined, the tracker of Jansen that is capable of being positioned at two different positions P1 and P2 would allow at least two positions 
Therefore, it would have been obvious for one of ordinary skilled in the art at the time of the invention to substitute the tracking system 150 of Hartmann with the tracking system 10 of Jansen that is capable of being switched between two positions, as the substitution of one known tracking system with another yields predictable tracking results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable. Such a substitution continues to provide the utility of tracking a position and orientation of the component that the tracking system attaches to as a function of the tracking of the tracker, as suggested in Jansen, [0008].

Claim 4. Hartmann and Jansen combined teaches all the limitations of claim 1.
Hartmann further teaches that
“the tracker is an optical tracker” ([0063]: the tracking device 150 can include an optical tracking portion).
  
Claim 5. Hartmann and Jansen combined teaches all the limitations of claim 1.
Hartmann further taches that 
“the tracker is an electromagnetic tracker” ([0063]: the tracking device 150 can include an electromagnetic coil or coil array portion 152).

Claim 15. Hartmann and Jansen combined teaches all the limitations of claim 1.
Hartmann further teaches 
“the base comprises a single base (102), the tracker comprises a plurality of trackers ([0063]: coil array 152) and the registration phantom comprises a plurality of registration phantoms (FIG.3: 140a-140d), wherein each of the pluratliy of trackers and each of the pluratliy of registration phantoms is capable of being reproducibly attached to said base (FIG.3D: the groove 122 and the peg 130 for connecting the registration phantoms to the base; and FIG.4A&4B: the groove 122 and the peg 154 for connecting the tracker to the base).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann in view of Jansen, as applied to claim 1, further in view of Sukovic et al., US 2007/0253541 A1, hereinafter Sukovic, further in view of Vogele et al., US 2012/0266898 A1, hereinafter Vogele.

Claim 6. Hartmann and Jansen combined teaches all the limitations of claim 1.
Neither Hartmann nor Jansen teaches a support surface of the base facing the patient’s skin, and that the instrument comprises a deformable material configured to intended to be placed between the patient's skin and a support surface of the base facing the patient’s skin, wherein said deformable material is capable of fitting a shape of the patient’s skin and of rigidifying under an external solicitation.
Sukovic teaches such a feature in FIG.5 and [0018]: the patient tracker is either secured in a fixed position to the patient P or removably secured to the patient P in a repeatable manner. In FIG.5 the surface of the base band that contacts the patient’s skin is the support surface of the vase facing the patient’s skin. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the instrument of Hartmann and Jansen combined employ such a feature of a support surface of the base facing the patient’s skin as taught in Sukovic for the advantage of an alternative securing means for securing the tracking system onto a patient.

Neither Hartmann, Jansen nor Sukovic teaches that the instrument comprises a deformable material configured to be placed between the patient's skin and a support surface of the base facing the patient’s skin, wherein said deformable material is capable of fitting the shape of the patient’s skin and of rigidifying under an external solicitation.
However, in an X-ray tracking and navigation system field of endeavor, Vogele teaches 
“a deformable material (1) intended to be placed between the patient's skin” ([0044]: the device for fixation of the human body or of body parts comprises a molding element 1, which is positionable on body surface; FIG.1) and 
5) facing the patient's skin” ([0045]: as shown in FIG.4, an adapter plate 5, preferably made of carbon is attached to the outer side of the solidified molding element 1), wherein 
“said deformable material is capable of fitting the shape of the patient's skin and of rigidifying under an external solicitation” ([0044]-[0045] and FIGS.1-6: steps in the attachment of the device for immobilization and steps in the removal of the device for immobilization).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the instrument of Hartmann, Jansen and Sukovic combined employ the features associated with a deformable material” as taught in Vogele for the advantage of “immobilization that is simple in construction and application, and therefore protects the patients to a high degree”, as suggested in Vogele, [0030].
	
Claim 7. Hartmann and Jansen combined teaches all the limitation of claim 1.
Neither Hartmann nor Jansen teaches a support surface of the base facing the patient’s skin, and that the instrument comprises an adhesive layer on a support surface of the base facing the patient's skin and configured to adhere to the patient's skin.
In regard to the feature of a support surface of the base facing the patient’s skin, in an X-ray tracking and navigation system field of endeavor, Sukovic teaches that a support surface of the base faces the patient’s skin in FIG.5 and [0018]: the patient tracker is either secured in a fixed position to the patient P or removably secured to the patient P in a repeatable manner.


Neither Hartmann, Jansen nor Sukovic teaches an adhesive layer on a support surface of the base facing the patient's skin and configured to adhere to the patient's skin.
However, in an X-ray tracking and navigation system field of endeavor, Vogele teaches 
“an adhesive layer on a support surface of the base facing the patient's skin and configured to adhere to the patient's skin” ([0031]: an essential feature in this case is an adhesive layer, by which stable “gluing” of the molding element onto the human body is made possible).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the instrument of Hartmann, Jansen and Sukovic combined employ such a feature of “an adhesive layer on a support surface of the base facing the patient's skin and configured to adhere to the patient's skin” as taught in Vogele for the advantage of “immobilization that is simple in construction and application, and therefore protects the patients to a high degree”, as suggested in Vogele, [0030].

Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann in view of Jansen, as applied to claim 1, further in view of Fleig et al., US 2018/0147021 A2, hereinafter Fleig.

Claim 8. Hartmann and Jansen combined  teaches all the limitations of claim 1.
Neither Hartmann nor Jansen teaches that the base comprises a plurality of through holes. 
	However, in a tracking tool fixation field of endeavor, Fleig teaches that
“the base comprises a plurality of through holes (6, 7)” ([0034]: the base part 3 comprises a fastening unit 6 embodied by a through-hole and a fixing unit 7 embodied by another through-hole through the base part, FIG.1a-c).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the instrument of Hartmann and Jansen combined employ such a feature of “the base comprises a plurality of through holes” as taught in Fleig for the advantage of “providing a fastening system for fastening a medical marker device to an anatomical body part which can be efficiently operated and avoids undesired movement of the fastening system relative to the anatomical body part”, as suggested in Fleig, [0005].

Claim 10. Hartmann and Jansen combined teaches all the limitations of claim 1.
Neither Hartmann nor Jansen teaches a plurality of pins adapted to be inserted in the plurality of through holes of the base so as to secure percutaneously the base to the patient's bone.
Fleig teaches
“a plurality of pins (5, 8) adapted to be inserted in the plurality of through holes of the base so as to secure percutaneously the base to the patient's bone” (FIGS.1a-c; [0045]: 5 connecting part (connecting pin) and [0048]: 8 fixation means (pin)).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the instrument of Hartmann and Jansen combined employ such a feature of “a plurality of pins adapted to be inserted in the through holes of the base so as to secure percutaneously the base to the patient's bone” as taught in Fleig for the advantage of “providing a fastening system for fastening a medical marker device to an anatomical body part which can be efficiently operated and avoids undesired movement of the fastening system relative to the anatomical body part”, as suggested in Fleig, [0005].

Claim 11. Hartmann and Jansen combined teaches all the limitations of claim 1.
Neither Hartmann nor Jansen teaches a fixation system for rigidly attaching each of said plurality of pins to the base.
However, in a tracking tool fixation field of endeavor, Fleig teaches
“a fixation system for attaching each of said pins to the base” (FIGS.1b, 1c, 2a and 4 illustrates different fixation system for the pins 5 and 8 to be secured in the through holes 6 and 7, respectively: [0036]: FIGS.1b and2a: translation limiting means 91, 92 and 93; FIG.1c: disc-shaped translation limiting means 11, a screw 81 and threads 10 and; [0040]: FIGS.4a to 4e: a biased arm 13 disposed in the interior of the base part 3 and having teeth 12 at its distal end)    .
Therefore, it providing a fastening system for fastening a medical marker device to an anatomical body part which can be efficiently operated and avoids undesired movement of the fastening system relative to the anatomical body part”, as suggested in Fleig, [0005].

Claim 12. Hartmann, Jansen and Fleig combined teaches all the limitations of claim 11.
As applied to claim 11, Fleig teaches that said fixation system comprises at least one of: 
“a threaded section of each of the plurality of pins cooperating with a respective threaded section of each of the plurality of through holes” (FIG.4a: the threads 12 of the base 3 and FIG.4e: the threads 15 of the pin 5); and 
“an element slidable along each of the plurality of pins capable of forcibly engaging a corresponding housing in the base” ([0036]: FIGS.1b and 2a: translation limiting means 91, 92 and 93).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the instrument of Hartmann and Jansen combined employ such a feature of the fixation means comprising threads or slidable elements as taught in Fleig for the advantage of “providing a fastening system for fastening a medical marker device to an anatomical body part which can be efficiently operated and avoids undesired movement of the fastening system relative to the anatomical body part”, as suggested in Fleig, [0005].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hartmann in view of Jansen and Fleig, as applied to claim 8, further in view of Carter et al., US 5,935,128 A, hereinafter Carter. 

Claim 9. Hartmann, Jansen and Fleig combined teaches all the limitations of claim 8.
Neither Hartmann, Jansen nor Fleig teaches that at least two of said through holes have non-parallel orientations. 
	However, in a tracking tool fixation field of endeavor, Carter teaches that
“at least two of said plurality of through holes (32, 36) have non-parallel orientations” (FIGS.2&3; Col.3, ll.47-50 and 63-65: T-template 30 includes an opening 32…T-template 30 also includes at least one hole 36 therein, and preferably includes three holds 36; and Col.5, ll.22-24: FIG.4C: the 10o volar tilt is angled distally relative to a line which is perpendicular to the longitudinal axis of radius 14).
Hence, the through hole 32 that is tilted by 10 degrees is not in a parallel orientations to the through holes 36.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the instrument of Hartmann, Jansen and Fleig combined employ such a feature of “at least two of said utilizing accurate instrumentation for providing more predictable results…thereby reducing the complexity and cost of associated separate systems”, as suggested in Carter, Col.1, ll.38-43.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hartmann in view of Jansen, in view of Maier et al., US 2007/0122233 A1, hereinafter Maier.

Claim 13. Hartmann teaches all the limitation of claim 1.
Hartmann does not teach that the base comprises at least one slot configured to pre-position the base onto at least one of the plurality of pins previously implanted into the patient's bone.  
However, in an analogous surgical related tool fixation field of endeavor, Maier teaches that
	“the base (2) comprises at least one slot configured to pre-position the base onto at least one of the pluratliy of pins (1) previously implanted into the patient's bone (1a)” (FIGS.1&2; [0023]: the first portion is fixed to a bone and coupled to the second portion) - the coupling channel where 2b is labeled or the space between the two 2h legs is considered the slot as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the instrument of Hartmann and Jansen combined employ such a feature of “the base comprises at least one slot configured to pre-position the base onto at least one of the plurality of pins fixing a reference element in relation to a surgical field” to “ensure a location of a reference element or reference array such that a minimally invasive surgical operation may be performed by means of image-guided surgical operation techniques, as suggested in Maier, [0002] and [0006].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hartmann in view of Jansen.

Claim 14. Hartmann and Jansen combined teaches all the limitation of claim 1.
Hartmann does not teach that the base comprises a plurality of bases having different sizes and/or shapes, the tracker comprises a single tracker and the registration phantom comprises a single registration phantom, wherein the single tracker and the single registration phantom are capable of being reproducibly attached to each of said plurality of bases. 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to construct the navigation system of Hartmann to have a pluratliy of bases having different sizes and/or shapes, and a single tracker and a single registration phantom capable of being reproducibly attached to each of said bases, since it has been held that (1) merely change in size of a device involves only routine skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); (2) merely change in shape a device involves only routine skill in the art and is a matter of choice which a person of ordinary skill in the art would have found obvious. In re Dailey, 357 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.VI and IV.

Response to Arguments
Applicant’s arguments in regard to the rejection to claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Hartmann have been fully considered but they are moot. In view of the claim amendment, the previous rejections are now withdrawn and new ground of rejections are now made.
The amendment to claim 1 incorporates the feature that at least two determined position for the tracker with respect to the base are provided. In the new ground of rejection, the newly cited Jansen is relied upon for the teaching of such a feature. 
As aforementioned in the rejection section, Hartmann and Jansen are considered analogous arts as both of them teach an optical tracking system for medical device tracking. The optical tracking system of Hartmann attaches to a base component (FIG.4B, 150 on 102). The optical tracking system of Jansen attaches to a tool (FIG.1, No.10 on S). Both Hartmann and Jansen teach an optical tracking system that tracks the position of the component that it attaches to (Hartmann, [0064] and Jansen, [0008]). Hartmann teaches that a position of the tracker with respect to the base is determined and provided ([0064]). Jansen teaches that the tracker is located at two different positions, such that at least two positions are determined and provided ([0016], [0020], [0022] and FIG.1: positions P1 and P2).

Examiner notes that when the tracker of Jansen is switched from P1 to P2, it does not affect the coupling of the tracking system to the component it attaches to (i.e., remains attached). 
In the Remarks, in regard to the flexibility of having the tracker at at least two positions with respect to the base, Applicant asserted on page 8 that “if the skilled person intended to provide two different orientations of a single tracker relative to the base, the skilled person would have to provide the base with a second slot, arranged in a different position from the slot 122. However, in this case, since both the tracker and the registration phantom have a peg 1554, 130 adapted to engage each slot, the user would also have the possibility to place the registration phantom in two different position relative  to the base” (Remarks, p.8, ¶.2-3).
Examiner respectfully disagrees and notes that, having a second slot arranged in a different position from the slot 122 is not the only mechanism that provides two different orientations of a tracker. The newly cited Jansen teaches a different mechanism such that the tracking system (i.e., the “tracker” as claimed) may remain attached while having the capability of being switched between different positions. It should be noted that other different mechanisms are known in the art, such as disclosed in the cited pertinent art, Merritt et al (see below), in which the coupling between the 
In addition, whether to have the possibility to place the registration phantom in two different position relative to the base (the last sentence of p.8, ¶-3) is irrelevant. First of all, the claim recites only a unique position for the registration phantom with respect to the base to be determined. Secondly, the assertion above appears to address the claimed feature of providing at least two determined positions for the tracker with respect to the base.
Examiner further notes that, (1) in claim 1, the tracker is recited as “a tracker” that could mean one or more trackers. It does not inherently mean a single tracker. The fact that the dependent claims 15 recites that the tracking being a pluratliy of trackers implies that the tracker is not limited to be a single tracker. Claim 1 does not recite a single tracker as asserted in the Remarks (as underlined above); (2) a tracker is interpreted as a device that is capable of performing a tracking function either actively or passively. There is no further structural limitations recited in the claim associated with the tracker; and (3) the claim does not recite any details in regard to how the two positons are determined. If Applicant intends to have the two positions determined based on the tracker being placed at different through holes, as disclosed in [0070] and illustrated in FIG.6A, the claim should be further amended to reflect those features. 
Based on the above considerations, claims 1 and 4-15 are rejected.



Conclusion

Merritt et al., US 2016/0074129 A1. This reference discloses a rotation mechanism between the fixation members of the base and the tracker such that the tracker maintains a coupling to the base while having different orientations with respect to the base allowing two or more positions of the tracker relative to the base to be determined and provided.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/           Examiner, Art Unit 3793